Citation Nr: 1816966	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the reduction from the 20 percent to 10 percent evaluation for left knee osteoarthritis and residuals of a left knee injury, effective September 11, 2012, was proper.

2.  Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis from September 11, 2012.  

3.  Entitlement to a separate rating for arthritis and instability of the left knee.

4.  Entitlement to an evaluation in excess of 10 percent from August 15, 2008 to September 10, 2012, and an evaluation of 20 percent from September 11, 2012, for degenerative changes of the right knee.  

5.  Entitlement to a separate rating for arthritis and instability of the right knee.  




REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1974 to June 1976 and in the U.S. Army from February 2003 to March 2004 and from February 2010 to September 2010 with additional periods of service in U.S. Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In the September 2012 rating decision, the RO decreased the evaluation from 20 percent to 10 percent for left knee osteoarthritis and residuals of a left knee injury, effective September 11, 2012; and granted a 20 percent evaluation for degenerative changes of the right knee, effective September 11, 2012.  The Veteran appealed the propriety of the rating reduction, for higher evaluations of his service-connected left and right knee disabilities, and for separate ratings for instability and arthritis of the left and right knees.  

Pursuant to the Veteran's request, a hearing was scheduled for October 2014.  He did not appear and no good cause for missing the hearing was provided.  The request is thus deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

In March 2016, the Board remanded the issues on appeal for additional development.  As discussed below, there has not been substantial compliance with the March 2016 remand instructions, so the matters must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In July 2016, the Veteran executed a new power-of-attorney (VA Form 21-22), designating the Connecticut Department of Veterans Affairs as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

In its March 2016 remand, the Board instructed the VA examiner, in evaluating the Veteran's service-connected bilateral knee disabilities, to provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  Additionally, the VA examiner was asked to determine whether the Veteran's knees locked, and if so, the frequency of the locking.  The Board finds that the VA examiner did not comply with these instructions.

At a July 2016 VA examination, the VA examiner found, during the objective evaluation, that the Veteran had right knee anterior and posterior joint instability and had left knee anterior joint instability.  However, no finding was made as to the severity of such instability for either the Veteran's left or right knee.  Moreover, the VA examiner did not document whether the Veteran experienced locking of his knees, and if so, the frequency of the locking.  As the July 2016 VA examiner failed to comply with the Board's March 2016 remand instructions, another VA examination is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his bilateral knee disabilities that are not currently of record.  

2.  After completing the above, to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral knee disabilities by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

The examiner should provide current findings regarding all symptoms associated with the service-connected bilateral knee disabilities and should opine as to their severity.

All indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner must also report the range of motion of the knees following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups. 

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided.  The examiner should also state what evidence would allow for such an opinion. 

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his bilateral knee symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock, and if so, the frequency of the locking.

The examiner should comment on the extent of any functional impairment caused by the Veteran's service-connected bilateral knee disabilities, to include in an occupational setting and in performing ordinary, daily activities.  

All findings should be fully documented in the examination report.

3.  After ensuring compliance with the above, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




